Citation Nr: 1760156	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  11-34 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, fatty liver disease, and/or nonalcoholic steatohepatitis (NASH).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1974.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision. 

The appeal was previously before the Board in June 2012, at which time, the Board determined that new and material evidence had been received to reopen the claim for service connection for a liver disorder, to include chronic hepatitis, residuals of hepatitis, and/or fatty liver.  The merits of the claim were remanded to the RO for additional development, including a VA examination.  The case was subsequently returned to the Board, and in a December 2014 decision, the Board denied the claim. 

The Veteran appealed the December 2014 decision to the United States Court of Appeals for Veterans Claims (Court), and in a January 2016 joint motion for remand (JMR), the parties (the Veteran and the Secretary of VA) requested that the Board decision be vacated and the issue remanded.  In January 2016, the Court granted the JMR and remanded the appeal to the Board for further action.  

In July 2016, the Board again denied the claim, and the Veteran again appealed the decision to the Court.  In January 2017, the parties filed a JMR, which the Court granted in February 2017.  The appeal was returned to the Board, and in June 2017, the Board remanded the appeal for further development.  It now returns to the Board for appellate review.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   





REMAND

In June 2017, the appeal was remanded so that additional treatment notes could be obtained and another VA examination could be scheduled.  No new treatment notes were obtained, and in August 2017, the VA examiner essentially declined to offer an opinion because there were no VA or private treatment records and so the appeal had not met the Board's "guidelines."  However, the Board's order that another VA examination be scheduled and opinion obtained was not dependent on additional treatment records being added to the claims file, and the examiner did not explain why an opinion could not be provided on the basis of the record as it stood.  Moreover, in November 2017, relevant private treatment records from Berkeley Medical Center were received.  Thus, the Board determines that another remand is necessary so that an adequate VA opinion can be requested.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

2.  Obtain an opinion from an appropriate physician with sufficient expertise to determine the nature and etiology of all liver disorders present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion with respect to each liver disorder present during the period of the claim (including NASH and hepatitis) as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service activities and events described by the Veteran, including claimed exposure to contaminated blood during an inoculation in service.  

The VA examiner is asked not to rely on prior VA examination reports dated in March 2010 and September 2012, but rather to provide an independent medical opinion.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.  

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






